Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1-3, 5-16 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 are rejected for the recitation of the second yarn being “undoped” and then also being “doped” as the second yarn cannot be both “undoped” and “doped”. For purposes of examination, the second yarn of Karayianni meets the claimed undoped and doped. Applicant is advised to clarify the claim limitation. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8, 13-14 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karayianni et al. (PG Pub. 2007/00042179).
Regarding clam 1, Karayianni et al. teach a continuous wire that includes inductance including a first yarn (e.g. planar filaments) formed of material filaments being doped with a first material (e.g. carbon black or metal particles) that causes it to become electrically conductive and a second yarn (a second planar filament) formed of material filaments that is undoped or electrically insulating together wound with the first yarn [Figures 2-3, 0053, 0060, 0065, 0067 and 0075]. The second yarn is doped with doped with a second material in regions that causes it to become conductive in regions. The yarn is considered to be selectively doped as the desired amount is included and is therefore selectively doped in regions as the doping would not comprise 100% of the yarn and it becomes conductive in the local regions. In the alternative, it would have been obvious to one of ordinary skill in the art to selectively dope regions of the yarn in order to localize needed conductivity and save money and arrive at the claimed invention. 
Regarding claim 3, Karayianni et al. teach the first material includes thermoplastic materials and metals which change physical properties based on exposure to changes temperature. 
Regarding claim 8, the wire includes a core yarn around which the first and second yarns are wound. 
Regarding claim 13, Karayianni et al. teach a microelectric device having a wire as claimed in claim 1. 
Regarding clam 14, Karayianni et al. teach a method of forming a continuous wire that includes an inductance with the method comprising forming a first yarn (e.g. planar filaments) of material filaments, doping the first yarn with a first material (e.g. carbon black or metal particles) that causes it to become electrically conductive, forming a second yarn (e.g elastic or inelastic yarn or stress bearing yarn) of material filaments and winding the first and second yarns together in bifilar fashion to form wound together first and second yarns [Figures 2-3, 0053, 0060, 0065, 0067 and 0075]. The second yarn is doped with doped with a second material in regions that causes it to become conductive in regions. The yarn is considered to be selectively doped as the desired amount is included and is therefore selectively doped in regions as the doping would not comprise 100% of the yarn and it becomes conductive in the local regions. In the alternative, it would have been obvious to one of ordinary skill in the art to selectively dope regions of the yarn in order to localize needed conductivity and save money and arrive at the claimed invention. 

Regarding claim 21, the method comprises further forming a core yarn and winding the wound first and second yarns around the core yarn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-7, 9-11, 15-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Karayianni et al. (PG Pub. 2007/00042179).
Regarding claims 2 and 16, Karayianni et al. are silent regarding the claimed thickness of the first and second yarn. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to make the thickness of the second yarn greater than the thickness of the first yarn in order to affect the properties of the yarn such as elasticity, strength, and conductivity among others. 
Regarding claims 4 and 17, Karayianni et al. teach the second wire (or second planar filament) can have multiple functionality and also teaches functional material can be patterned to create conductivity and therefore is considered to be selectively doped in local regions that cause it to become electrically conductive in local regions and also be insulating.  
Regarding claims 5 and 18, Karayianni et al. are silent regarding the first material and the second material being the same. However, it would have been obvious to one or ordinary skill in the art at the time of the invention to make the first and second materials the same in order to take advantage of the properties of the selected material imparting them to the wire. 
Regarding claims 6 and 19, Karayianni et al. teach the first material and second material includes thermoplastic materials and metals which change physical properties based on exposure to changes in temperature. 
Regarding claims 7 and 20, Karayianni et al. are silent regarding the claimed thickness of the first and second yarn. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to make the thickness of the second yarn greater than the thickness of the first yarn in order to affect the properties of the yarn such as elasticity, strength, and conductivity among others. 
Regarding claims 9 and 22, Karayianni et al. are silent regarding the claimed core having magnetic particles. However, it would have been obvious to a skilled artisan to include magnetic particles in the core in order to affect inductance. Further, this is evidenced by Applicant’s admission in paragraph 0061 of the instant application which states “Further, the core 502 can be doped with magnetic elements to change the inductance as the skilled artisan will realize.”.
Regarding claim 10, Karayianni et al. are silent regarding the claimed thickness of the core and first yarn. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to make the thickness of the core yarn greater than the thickness of the first yarn in order to affect the properties of the yarn such as strength and mechanical properties among others.
Regarding claims 11 and 15, Karayianni et al. teach the first and or two yarns which may be multiple planar filaments comprise carbon based materials such as tubes [0067]. As such it would have been obvious to one of ordinary skill in the art to include carbon nanotubes in the first and second yarns. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Karayianni et al. (PG Pub. 2007/00042179) in view of Rezai et al. (PG Pub. 2017/0136694).
Regarding claim 12, Karayianni et al. are silent regarding the claimed frequency selective surface. However, Rezai et al. teach a frequency selective surface with yarn in order to provide a frequency selective surface. It would have been obvious to one of ordinary skill in the art to use the wire of Karyianni et al. in Rezai et al. in order to provide a frequency selective surface and arrive at the claimed invention. 
Art Cited but not used in Rejection
US Patent 6,855,421 teaches a positive variable resistive yarn. 
Response to Arguments
Applicant's arguments filed 10/06/2022 have been fully considered but they are not persuasive. 
	Applicant argues the planar element is not doped but coated. Karayianni plainly teaches doping the planar filament with metal powder in paragraph 0067.
	Applicant argues the textile fiber of Karayianni is not doped as now claimed. It is noted that in the new rejection set forth above, the second planar filament of Karayianni is now considered as the second yarn. 
	Applicant is invited to amend the claims over the prior art. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789